Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-10, 12-21 have been submitted for examination.
Claims 1-10, 12-21 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kim United States Patent Application 2015/0120874 hereinafter K.
In regard to claim 1
K discloses an apparatus for holding a power supply device, the power supply device being operable to power a computing device, the apparatus comprising: a container configured to hold the power supply device and to be received in a receiving space 
In regard to claim 2
K discloses the apparatus of claim 1, wherein the container is a mechanical tray configured to be receivable in a slot defined by the computing device. (Paragraph 98)
In regard to claim 3
K discloses the apparatus of claim 1, wherein the container is operable to slide into the receiving space. (Paragraph 98)
In regard to claim 4
K discloses the apparatus of claim 1, wherein the at least one electrical contact is operatable to allow status of the power supply device to be detectable by the computing device. (Paragraph 102)
In regard to claims 5, 15
K discloses the apparatus of any of claims 1, wherein the at least one electrical contact includes one or more magnetic pins. (Paragraph 154)
In regard to claim 6 
K discloses the apparatus of any of claims 1, further comprising an operation panel disposed on a face of the container, the operation panel including one or more indicators operable to indicate the status of the power supply device. (Column 102                                     & Column 166)

K discloses the apparatus of claim 6, wherein the operation panel is configured in such a manner that when the container is received in the receiving space, the one or more indicators are observable by an external observer. (Column 166)
In regard to claim 8
K discloses the apparatus of claim 6, wherein the operation panel includes:
a liquid crystal display configured to enable touch input; or one or more light emitting diodes buttons. (Column 166)
In regard to claims 9, 20
K discloses he apparatus of claim 6, wherein the one or more indicators include one or more of the following: a health indicator operable to indicate health status of the power supply device; a link indicator operable to indicate a link status of the power supply device, the link status indicating whether an electrical connectivity between the power supply device and a Redundant Array of Independent Disks (RAID) controller of the computing device is established to allow the status of the power supply device to be detectable by the RAID controller; an activity indicator operable to indicate whether the power supply device is powering the computing device; a capacity indicator operable to indicate a current capacity of the power supply device; a relearn indicator operable to indicate whether a relearn cycle of the power supply device is ongoing; and a RAID indicator operable to indicate whether an error is detected by the RAID controller. (Paragraph 124)
In regard to claim 10
K discloses a computing device, comprising:

a baseboard management controller (BMC) configured to communicate with the RAID controller; a backplane configured to communicate with the RAID controller and the BMC and including one or more connectors, the one or more connectors being operable to electrically contact one or more pins of an apparatus for holding a power supply device; the computing device further defining an receiving space configured to receive the apparatus, and when the apparatus, with the power supply device, is received in the receiving space, status of the power supply device being readable by the BMC via the RAID controller (Figure 2; Paragraph 117-125) wherein the receiving space is configured to receive a tray for holding a hard disk. (Paragraph 132)
In regard to claim 12
K discloses the computing device of claim 10, wherein the receiving space is configured as a storage bay, and the storage bay includes a subset area configured to receive the apparatus. (Figure 9)
In regard to claim 13
K discloses the computing device of claim 10, wherein the BMC is operable to send command to the backplane to control one or more indicators on an operation panel of the apparatus. (Paragraph 31)
In regard to claim 14
K discloses the computing device of any of claims 10-12, wherein the computing device is a computer server. (Figure 1)
In regard to claim 16

providing an apparatus for holding the power supply device, the apparatus including a container and at least one electrical contact; and installing the apparatus into an receiving space defined by the computing device such that the at least one electrical contact electrically communicates with the computing device wherein the receiving space is configured to receive a tray for holding a hard disk. (Paragraph 98)
In regard to claim 17
K discloses the method of claim 16, further comprising providing a battery or supercapacitor as the power supply device. (Paragraph 102)
In regard to claim 18
K discloses the method of claim 16 or 17, further comprising: reading, by a Redundant Array of Independent Disks (RAID) controller of the computing device, status of the power supply device via a backplane of the computing device;
obtaining, by a baseboard management controller (BMC) of the computing device, the status of the power supply device from the RAID controller; and sending, by the BMC, command to the backplane so that the status of the power supply device is displayed on an operation panel of the apparatus. (Figure 2; Paragraph 117-125)
In regard to claim 19
K discloses the method of claim 18, further comprising before the reading step: detecting, by the backplane, presence of the power supply device in the receiving space; and informing, by the backplane and when the presence of the power supply device is detected, the RAID controller of the presence. (Paragraph 142)

K discloses the method of claim 16 or 17, further comprising when the capacity of the power supply device is below a predefined threshold, replacing the power supply device by pulling the apparatus out of the receiving space without opening a cover of the computing device. (Paragraph 102)
                                                      Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R./
/Amine Riad/
Primary Examiner